Citation Nr: 0947916	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-16 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher schedular rating for degenerative 
disc disease of vertebrae L3, L4, L5, and sacroiliac joints, 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1944 to 
May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Board notes that the United States Court of Appeals for 
Veteran's Claims (Court) has held that, when evidence of 
unemployability is presented, the issue of whether a TDIU 
will be assigned should be handled during the determination 
of the initial disability rating assigned at the time 
disabilities are determined to be service connected.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court 
determined that there is no freestanding claim for TDIU.  Id. 
at 451.  Therefore, in light of the holding in Rice, the 
issue of TDIU is appropriately before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that consideration of 
the appropriateness of a staged rating is required.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the Veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

At an August 2009 hearing, the Veteran reported that he had 
received treatment for his service-connected degenerative 
disc disease from Birmingham Spine Clinic and Oxford Surgery 
and Spine Clinic.  Hearing Transcript at 3, 5.  Additionally, 
the Veteran reported that he formerly received treatment at 
the Birmingham VA Medical Center (VAMC), but that he no 
longer received treatment there.  Id. at 11.  A review of the 
evidence of record reveals:  medical treatment records from 
the Oxford Surgery and Spine Clinic dated from January 2004 
to February 2005; medical treatment records from Anniston 
Urology Associates, PC dated from August 1999 to February 
2005; and medical treatment records from the Birmingham VAMC 
dated from June 1986 to April 1996.  However, it does not 
appear that records from Birmingham Spine Clinic have been 
requested.   

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, because the medical treatment records from Birmingham 
Spine Clinic are not of record, VA has an obligation to 
obtain those records prior to the adjudication the Veteran's 
claim.  Thus, this claim will be remanded in order for the 
agency of original jurisdiction (AOJ) to request all records 
from Birmingham Spine Clinic relevant to the Veteran's 
service-connected degenerative disc disease.

Additionally, the Board notes that the most recent VA 
examination is dated in July 2005.  At a September 2009 
hearing, the Veteran's representative suggested that the 
Veteran's condition has worsened since the July 2005 
examination.  Hearing Transcript at 14.  VA regulations 
require VA to obtain a medical opinion based on the evidence 
of record if VA determines such evidence necessary to decide 
the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 
38 C.F.R. § 3.159(c)(4)(i) (2009).  A medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As it is possible that the Veteran's condition has worsened 
since the time of the July 2005 examination, the Board will 
remand the claim to schedule the Veteran for a current VA 
examination to determine the severity of the Veteran's 
service-connected disability.

Finally, the Board notes that there is evidence suggesting 
that the Veteran's low back disability precludes employment.  
Specifically, in July 2005 a VA examiner concluded:

The lumbar back pain is to the point were 
it would be disabling and almost 
crippling at times due to the pain level.  
He most certainly would not be able to be 
employed at all due to the problems with 
his back.  He was unable to perform 
repetitive movement.  The major 
functional impact would be considered 
pain, the second would be weakness

Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  If there is only one such disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  For the purpose of 
one 6o percent disability, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability. 38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 
4.16(b), a TDIU might be awarded even if the requisite 
schedular criteria is not met if a claimant is nevertheless 
shown to be "unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities".
As discussed in Bowling v. Principi, 15 Vet. App. 1, 10 
(2001), the Board has no authority to award TDIU under § 
4.16(b) in the first instance.  Rather, the rating board must 
submit to the Director, Compensation and Pension Service for 
extraschedular consideration all cases of Veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in § 
4.16(a).  In light of evidence of unemployability due to 
service connected disability, the Board concludes that this 
case should be referred for extraschedular consideration.

The Board has determined that additional development is 
required in this appeal.  Accordingly, the case is REMANDED 
for the following actions:

1.  Ask the Veteran to identify all 
treatment providers who might possess 
evidence relevant to the treatment of 
degenerative disc disease.  Ask the 
Veteran to submit the records if he has 
them in his possession.  Request 
treatment records from:  Birmingham Spine 
Clinic, Oxford Surgery and Spine Clinic 
prepared since February 2005, and any 
other medical facility identified by the 
Veteran.  Obtain releases from the 
Veteran as necessary.

2.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
the severity of the Veteran's 
degenerative disc disease symptoms in the 
context of the VA Diagnostic Code 
discussed above.  In addition, the 
examiner should indicate whether the 
Veteran experiences functional loss due 
to limited or excess movement, pain, 
weakness, excess fatigability, or 
incoordination (to include during flare-
ups or with repeated use).  See DeLuca, 
8 Vet. App. at 204-7.  Finally, the 
examiner should indicate whether the 
Veteran's disability picture exhibits 
other related factors, such as marked 
interference with employment or frequent 
periods of hospitalization.  See Thun, 
22 Vet. App. at 116.  The bases for the 
opinion provided should be explained in 
detail.  (The Board recognizes that a 
certain degree of conjecture is required 
to arrive at any medical opinion; the 
examiner should state the medical 
opinions even if speculation is required 
to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Refer the case to the Director, 
Compensation and Pension Service, for 
extraschedular consideration under 38 
C.F.R. § 4.16(b).  The AOJ must include a 
full statement as to the Veteran's 
service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the appeal.  If any benefit 
sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


